Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements : Registration Statements Form S-8 Nos. 333-194634, 333-187206, 333-180334, 333-172409 pertaining to Employee Incentive Plan of AcelRx Pharmaceuticals, Inc.; Registration Statements Form S-3 Nos. 333-196089, 333-190003, 333-183237, 333-182245 of AcelRx Pharmaceuticals, Inc. and in the related prospectuses; of our reports dated March12, 2015 , with respect to the financial statements of AcelRx Pharmaceuticals, Inc. , and the effectiveness of internal control over financial reporting of AcelRx Pharmaceuticals, Inc. included in this Annual Report on Form 10-K of AcelRx Pharmaceuticals, Inc. for the year ended December31, 2014. /s/ Ernst & Young LLP Redwood City, California March12, 2015
